 S & S AUTO PARTS CO. OF WISCONSIN, INC.137APPLICABILITY OF THE STATUTESection 10 (k) of the Act generally empowers and directs the Boardto hear and determine disputes over an employer's assignment of"particular work" to one group of employees rather than another.However, the Board is not authorized to hear and determine othertypes of disputes.The present dispute, involving Austin's refusalto employ operators while using Dow's plant steam or air, clearlydoes not involve Austin's assignment of particular work to certainemployees rather than others.The record is clear that Austin hadno control or authority over the operation of plant steam or air valves,and thus had no authority to assign this particular work to anyemployees whatsoever. It is therefore not the type of dispute whichthe Board is authorized to hear and determine.We find that the dis-pute between Austin and the Union does not involve the assignmentof particular work, within the meaning of Section 10 (k), but ratherinvolvesAustin's voluntary contractual commitment to employ alight-equipment operator where plant steam or air is used on a job.We find that in striking Austin the Union did not have a pro-scribed object within the meaning of Section 8 (b) (4) (D). Accord-ingly, we-find that we are without- authority to, determine the.pres-ent dispute, and shall grant the Union's motion to quash the noticeof hearing issued in this proceeding.[The Board quashed the notice of hearing.]MEMBERS MuiwooK and,RobGERS took no part in the considerationof the above Decision and Order Quashing Notice of Hearing.S & S Auto Parts Co. of Wisconsin,Inc.andLodge 621, Interna-tional Associationof Machinists, AFL-CIO,PetitionerS & S Auto Parts,PetitionerandRetail Clerks Union Local 1116,AFL-CIOand International Association of Machinists, AFL-CIO.Cases Nos. 18-RC-341 and 18-BM-264. October 25, 1957DECISION, ORDER, AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeWilliam D. Boetticher, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Bean, andJenkins].119 NLRB No. 21. 138DECISIONSOP NATIONALLABOR RELATIONS BOARDUpon the entire record in this proceeding the Board finds :1.S & S AutoParts operates a central store and administrativeheadquarters in Duluth, Minnesota, 3 other stores in Minnesota, and 1in Michigan.S & S Auto Parts Co. of Wisconsin,Inc., operates twostores in Wisconsin.S & S Auto Parts Co. of Minnesota operates onestore in Minnesota.These corporations are all wholly owned sub-sidiaries of General Trading Corporation,and the stores they operateare under the general supervision of the same individual.All ad-ministrative detail and general policy are determined at the centraloffice, and it does not appear that there is any separate organiza-tional structure for each corporation.In these circumstances we findthat the three corporations constitute a single employer within themeaning of Section 2 (2) of the Act.Accordingly,we reject the Employer's contrary contention andhold that whatever unit is hereinafter found appropriate,determina-tion of our jurisdiction rests upon consideration of the total operationsof the Employer.As it appears that the direct outflow of the Em-ployer exceeded$470,000 we find that it will effectuate the policies ofthe Act to assert jurisdiction over the Employer.'2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9(c) (1) and Section 2 (6) and(7) of the Act.4.In Case No. 18-RC-3343, Local 621 seeks to represent stock andcounter men at the Employer'sAshland,Wisconsin,store.In CaseNo. 18-RM-264, the Employer asserts a claim by Retail Clerks to-represent stock and counter men at its seven branch stores.TheEmployer's primary position is that only such a seven-store unit isappropriate.At the hearing,retail Clerks stated that it was inter-ested not in the 7 branch stores, but only in 4 of them, not including theone at Ashland sought by Local 621.Bargaining history has been on an individual-store basis.Thecentral store, not here involved,and the Grand Rapids branch areunder contracts which will not expire until 1959, and a consent elec-tion was held some time ago at the Ashland store,but no bargaining-resulted therefrom.The Employer is engaged in the wholesale distribution of auto-mobile supplies.Although there is some degree of centralized controlof the stores there is also local autonomy.Thus, each manager screensapplicants for employment,although he may not make the final choice;and managers can discharge employees they consider unsuitable.They also have authorityto make customer-requested adjustments, to'buy locally certain supplies needed in the.stores, and effectively to.IT. H. Rogers Lumber Company,117 NLRB 1732. PARKER BROTHERS AND CO., INC.139recommend wage increases. In addition, the branch stores are widely:separated from the central office, being from 75 to 120 miles awayfrom Duluth.In these circumstances, we find that the unit sought by Local 621,limited to the Ashland store, constitutes a unit appropriate for col-lective bargaining.With respect to the unit of seven branch storesproposed by the Employer, it appears from the record that neitherunion is interested in representing such a unit.Accordingly, weshall dismiss the petition in Case No. 18-RAI-264 and direct an elec-tion at the Ashland store, as sought in Case No. 18-RC-3343.We-do not accord Retail Clerks a place on the ballot as it indicated it did.not desire so to appear.The appropriate unit is :All employees, including stock and counter men, of the Employer atitsAshland, Wisconsin, store, excluding managers, office clerical em--ployees,.outside salesmen, guards, watchmen, and supervisors as de-fined in the Act.[The Board dismissed the petition filed in Case No. 18-RM-264.][Text of Direction of Election omitted from publication.]Parker Brothers and Co., Inc. and John Young Company, Inc.andSeafarers International Union of North America,Atlanticand Gulf District,Harbor and Inland Waterways Division,AFL-CIO,PetitionerParker Brothers and Co.,Inc., and John Young Company, Inc.andSeafarers International Union of North America,Atlanticand Gulf District,Harbor and Inland Waterways Division,AFL-CIO,and General Drivers, Warehousemen and HelpersLocal UnionNo. 968, AFL-CIO, Joint PetitionersParker Brothers and Co.,Inc. and John Young Company, Inc.andGeneral Drivers, Warehousemen and Helpers,Local UnionNo. 968,AFL-CIO,PetitionerParker Brothers and Co., Inc.andGeneral Drivers,Warehouse-men and Helpers,Local Union No.968, AFL-CIO,Petitioner.'Cases Nos. 39-RC-11?6, 39-RC-1144, 39-RC-1145, 39-RC-1146,and 39-RC-11.47.October 25,1957DECISION, ORDER, AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held before'The names of the cases appear as amended at the hearing.119 NLRB No. 20.